DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

 
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 23 June 2022.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 are pending.  Of these, claims 1 and 14 are independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223268 A1 (“TANIZAKI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, TANIZAKI discloses a magnetoresistive memory, comprising: 
an array (e.g., 10 in Fig. 11) comprising a plurality of magnetoresistive devices (e.g., TMR’s and DTM’s) and a plurality of select devices (e.g., ATR’s and ATRd’s) arranged in a plurality of rows and a plurality of columns (within 10), 
wherein each of the plurality of columns comprises a bit line (e.g,. one of BL’s and BLref), the bit line being one of a regular bit line (one of BL’s) and a reference bit line (BLref), 
wherein each magnetoresistive device of the plurality of magnetoresistive devices is coupled to a bit line and a select device (e.g., each TMR is coupled to a BL and an ATR, and each DTM is coupled BLref and an ATRd), and 
wherein the plurality of columns comprise a reference column (e.g., the BLref column), the reference column comprising a subset of magnetoresistive devices of the plurality of magnetoresistive devices (e.g., DTM1 and DTM2) and a subset of select devices of the plurality of select devices (e.g., ATRd1 and ATRd2), the subset of magnetoresistive devices comprising magnetoresistive devices in the reference column of the array (DTM1 and DTM2 are included in the BLref column) and the subset of select devices comprising select devices in the reference column of the array (ATRd1 and ATRd2 are included in the BLrerf column), each of the subset of magnetoresistive devices (each of DTM1 and DTM2 in Fig. 11; also, with reference to Figs. 16 and 24) being coupled between the reference bit line (BLref) and a bridge element (e.g., BB in Annotated Fig. 11 below), the bridge element being connected across the subset of magnetoresistive devices and the subset of select devices (BB is connected across DTM1 and DTM2, and across ATRd1 and ATRd2), the bridge element being directly connected to the subset of magnetoresistive devices in the reference column and the subset of select devices in the reference column (BB is directly connected to DTM1 and DTM2 and to ATRd1 and ATRd2) at junctions between the subset of magnetoresistive devices in the reference column and the subset of select devices in the reference column (at the junctions between DTM1 and ATRd1 and between DTM2 and ATRd2).
TANIZAKI does not disclose that the subset of magnetoresistive devices comprises an entirety of magnetoresistive devices in the reference column of the array and the subset of select devices comprises an entirety of select devices in the reference column of the array.
However, TANIZAKI further teaches that “[t]he group, however, is not limited to include two dummy cell units DMCUs [in Fig. 11], and the structure is also applicable to form a dummy cell with a prescribed plural number provided as a group” (paragraph [0133], emphases added), thus suggesting that other plural number of DMCU’s in Fig. 11 may be connected together.  
Further, for another similar embodiment in Fig. 21 also with two dummy cell units DMCU’s connected together, TANIZAKI teaches a variation in Fig. 12 with an entirety of dummy cell units DMCU’s in a reference column of an array connected together (compare the DMCU configuration of Fig. 21 with that of Fig. 12).
Therefore, in view of the above teachings and suggestions of TANIZAKI, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to also consider connecting together all the dummy cell units DMCU’s in the reference column of the array in Fig. 11 as an obvious variation of connecting two dummy cell units DMCU’s in Figs. 11, 16 and 24 (similar to Fig. 12 as a variation of Fig. 21), such that the subset of magnetoresistive devices comprises an entirety of magnetoresistive devices in the reference column of the array and the subset of select devices comprises an entirety of select devices in the reference column of the array, in order to reduce a layout area of dummy cell DMC (e.g., paragraphs [0134] and [0138] of TANIZAKI).


    PNG
    media_image1.png
    657
    447
    media_image1.png
    Greyscale


Regarding claim 2, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 1, wherein the bridge element provides an electrical short across the subset of magnetoresistive devices in the reference column (i.e., BB in Annotated Fig. 11 as modified above provides an electrical short across DTM’s).  

Regarding claim 3, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 1, further comprising a column selection circuitry (e.g., including CSG’s and CSGr in Fig. 11) configured to select a bit line from the plurality of bit lines (e.g., to select a BL or BLref).  

Regarding claim 4, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 3, further comprising a sense amplifier (e.g., associated with 51 in Fig. 11, with reference to 60 in Fig. 3) coupled to the column selection circuitry (including CSG’s and CSGr).  

Regarding claim 5, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 3, further comprising a sense amplifier (e.g., associated with 51 in Fig. 11, with reference to 60 in Fig. 3) coupled to the column selection circuitry (including CSG’s and CSGr), the sense amplifier including a first input associated with a plurality of regular bit lines (e.g., the DB input, associated BL’s via CSG’s) and a second input associated with the reference bit line (e.g., the /DB input, associated with BLref via CSGr).  

Regarding claim 11, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 1, wherein the magnetoresistive devices in each row of the plurality of rows, including a magnetoresistive device in the reference column, are coupled to a same source line (e.g., associated with VSS in Fig. 11, via ATR’s and an ATRd in each row).  

Regarding claim 12, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 11, wherein the source line is positioned at a first conductive layer (e.g., associated with VSS in Fig. 11), the bridge element is positioned at a second conductive layer (e.g., associated with BB in Annotated Fig. 11 as modified above), and the reference bit line is positioned at a third conductive layer (e.g., associated with BLref in Fig. 11).  

Regarding claim 13, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 1, further comprising a sense amplifier (e.g., associated with 51 in Fig. 11) including a preamplifier (e.g., 60 in Fig. 3, as applied to 51 in Fig. 11), but does not disclose that the sense amplifier includes a latch.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a latch for the sense amplifier of TANIZAKI (e.g., to latch DOUT in Figs. 11 and 3), since such latch was common and well known in the art (such as two cross-coupled inverters), in order to effectively capture and hold data associated with sensed and amplified differential input voltages for further processing.

------------------------------------
Claims 6-9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223268 A1 (“TANIZAKI”) in view of US 2005/0078537 A1 (“SO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 6, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 1, further comprising a tracking circuitry (e.g., including 63 and 64 in Fig. 3, as applied to Fig. 11) connected to the reference bit line (BLref, via /DB).
TANIZAKI does not disclose that the tracking circuitry is configured to adjust a temperature coefficient based on a reference current associated with the reference bit line.
SO teaches a tracking circuitry (e.g., including 610 in Fig. 11; also, Figs. 6 and 7), useful for the tracking circuitry of TANIZAKI, configured to adjust a temperature coefficient (e.g., associated with the level trim and the slope trim in Fig. 11; also, Figs. 6 and 7) based on a current associated with a line (e.g., IPOS in Fig. 11; also, the current associated with RPOS in Fig. 6, and with RNEG in Fig. 7), in order to compensate and reduce the adverse effects of temperature-dependent behavior and improve overall device reliability over various operating temperatures (e.g., Abstract and paragraphs [0001]-[0002], [0004], [0017]-[0019], etc.).
Therefore, in view the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the tracking circuitry configuration of SO for the tracking circuitry of TANIZAKI, such that the tracking circuitry of TANIZAKI would adjust a temperature coefficient based on a reference current associated with the reference bit line (as in SO), in order to compensate and reduce the adverse effects of temperature-dependent behavior and improve device reliability over various operating temperatures (e.g., Abstract and paragraphs [0001]-[0002], [0004], [0017]-[0019], etc. of SO).

Regarding claim 7, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 6, wherein the tracking circuitry includes a current mirror to adjust the temperature coefficient (e.g., the current mirror configurations in Fig. 11 of SO, as applied to TANIZAKI, in the above combination; also, in Figs. 6 and 7 of SO).

Regarding claim 8, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 6, wherein the tracking circuitry includes an NMOS mirror to adjust the temperature coefficient (e.g., the NMOS mirror in Fig. 11 of SO, as applied to TANIZAKI, in the above combination; also, in Figs. 6 and 7 of SO).

Regarding claim 9, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 6, wherein the tracking circuitry includes a PMOS mirror to adjust the temperature coefficient (e.g., the PMOS mirror in Fig. 11 of SO, as applied to TANIZAKI, in the above combination; also, in Figs. 6 and 7 of SO).

Regarding independent claim 14, TANIZAKI, as modified above (with reference to the rejections of claims 1 and 6 above), discloses a magnetoresistive memory, comprising: 
an array comprising a plurality of memory cells arranged in a plurality of rows and a plurality of columns (e.g., MC’s and DMCU’s in Fig. 11 of TANIZAKI, arranged in rows and columns), each memory cell comprising a magnetic tunnel junction (MTJ) (e.g., a TMR or a DTM) and a select device (e.g., ATR or ATRd), each row comprising a word line (e.g., a RWL), and each column comprising a bit line (e.g., a BL or BLref); 
a column select device (e.g.,  a CSG or CSGr in Fig. 11 of TANIZAKI) configured to select a bit line from the plurality of bit lines (e.g., select a BL or BLref); 
a sense amplifier (e.g., associated with 51 in Fig. 11 of TANIZAKI, with reference to 60 in Fig. 3 of TANIZAKI) comprising a first input (e.g., DB) corresponding to a selected bit line (e.g., a BL, selected via a CSG), a second input (/DB) corresponding to a reference bit line (e.g., BLref, via CSGr), and a data output (e.g., DOUT); and 
a tracking circuitry (e.g., including 63 and 64 in Fig. 3 of TANIZAKI, as applied to Fig. 11 of TANIZAKI) connected to the second input to the sense amplifier (via /DB), the tracking circuitry configured to adjust a temperature coefficient based on a reference current associated with the reference bit line (e.g., with reference to Figs. 11 of SO, as applied to TANIZAKI, in the combination above; also, in Figs. 6 and 7 of SO; see the rejection of claim 6 above), 
wherein the plurality of columns comprise a reference column (e.g., associated with BLref in Fig. 11 of TANIZAKI), the reference column comprising a conductive element (e.g., BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above) that provides an electrical short across an entirety of the MTJs in the reference column of the array based on the conductive element being connected across the entirety of the MTJs in the reference column (i.e., BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above, provides an electrical short across all the DTM’s), the conductive element being further connected across an entirety of the select devices in the reference column of the array (i.e., BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above, is connected across an entirety of the BLref column), the conductive element being directly connected to the entirety of the MTJs in the reference column and the entirety of the select devices in the reference column at junctions between the entirety of the MTJs in the reference column and the entirety of the select devices in the reference column (i.e., BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above, is directly connected to the entirety of DTMs and the entirety of ATRd’s in the BLref column at junctions therebetween).

Regarding claim 15, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 14, wherein the tracking circuitry comprises a current mirror to adjust the temperature coefficient (e.g., the current mirror configurations in Fig. 11 of SO, as applied to TANIZAKI, in the above combination; also, in Figs. 6 and 7 of SO).

Regarding claim 19, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 14, wherein the conductive element is a bridge element (e.g., BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above).

Regarding claim 20, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 19, wherein the bridge element is a metal bridge element (e.g., with reference to the metal wiring layer M3 in Figs. 17-19 and 22 of TANIZAKI, as applied to BB in Annotated Fig. 11 as modified above, with reference to the rejection of claim 1 above).

------------------------------------
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223268 A1 (“TANIZAKI”) in view of US 2005/0078537 A1 (“SO”) as applied to claim 14 above, and further in view of US 6,331,943 B1 (“NAJI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 18, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 14, but does not disclose a second reference bit line positioned a predetermined number of columns from the reference bit line in the plurality of columns.
However, NAJI suggests such configuration (e.g., Fig. 7), in order to compensate for variations across a large memory array, thus reducing associated signal loss/ error (e.g., column 6, lines 16-61).
Therefore, in view of the above suggestion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include at least a second reference bit line positioned a predetermined number of columns from the reference bit line in the plurality of columns (similar to the configuration suggested in Fig. 7 of NAJI), in order to compensate for variations across a large memory array, thus reducing associated signal loss/ error (e.g., column 6, lines 16-61 of NAJI).

------------------------------------
Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0223268 A1 (“TANIZAKI”) in view of US 2005/0078537 A1 (“SO”) as applied to claims 6 and 14 above, and further in view of US 2002/0080644 A1 (“ITO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 10, TANIZAKI, as modified above, discloses the magnetoresistive memory of claim 6, but does not disclose that the tracking circuitry includes one or more poly resistors configured for resistance trimming. 
However, ITO suggests using a trimming resistor (e.g., an adjusting resistor “r” in Figs. 5 and 11) in series with a reference resistance (e.g., Rref in Figs. 5 and 11), in order to reduce noise in and thus improve reliability of sense operations (e.g., paragraphs [0089] and [0172]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a trimming/ adjusting resistor in series with the reference cell resistance along the reference bit line of TANIZAKI (as suggested in ITO), in order to reduce noise in and thus improve reliability of sense operations (e.g., paragraphs [0089] and [0172] of ITO).
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use polysilicon for the trimming/ adjusting resistor, since use of polysilicon for a resistor element in a silicon based integrated circuit was common and well known in the art, in order to inter alia simplify manufacturing process and provide flexibility in implementing a desired resistance.

Regarding claim 16, TANIZAKI, as modified above (with reference to rejection of claim 10 above), discloses the magnetoresistive memory of claim 14, wherein the tracking circuitry comprises a poly resistor with trim connected to the second input to the sense amplifier (e.g., with reference to a series-connected trimming/ adjusting resistor “r” in Figs. 5 and 11 of ITO, as applied to TANIZAKI, in the above combination; see the rejection of claim 10 above).

Regarding claim 17, TANIZAKI, as modified above (with reference to rejection of claim 10 above), discloses the magnetoresistive memory of claim 14, wherein the tracking circuitry comprises a temperature coefficient current to compensate for a temperature effect (e.g., with reference to the mirror currents in Figs. 11 of SO, as applied to TANIZAKI, in the above combination; also, in Figs. 6 and 7 of SO) and a poly resistor with trim connected to the second input to the sense amplifier (e.g., with reference to a series-connected trimming/ adjusting resistor “r” in Figs. 5 and 11 of ITO, as applied to TANIZAKI, in the above combination; see the rejection of claim 10 above).

----------------------------
Additionally, the rejection below is based on an alternative interpretation and mapping of the claim term “array” as limited in claim 1 (given a broadest reasonable interpterion in the absence of further distinguishing details in the claim).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0223268 A1 (“TANIZAKI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, TANIZAKI discloses a magnetoresistive memory, comprising: 
an array (e.g., a sub-array of the left two rows as a smaller array unit associated with one shared dummy cell DMC in Fig. 11) comprising a plurality of magnetoresistive devices (TMR’s and DTM’s within the sub-array) and a plurality of select devices (ATR’s and ATRd’s within the sub-array) arranged in a plurality of rows and a plurality of columns (e.g., the two rows and the m+1 columns within the sub-array), 
wherein each of the plurality of columns comprises a bit line (e.g,. one of BL’s and BLref), the bit line being one of a regular bit line (one of BL’s) and a reference bit line (BLref), 
wherein each magnetoresistive device of the plurality of magnetoresistive devices is coupled to a bit line and a select device (e.g., each TMR is coupled to a BL and an ATR, and each DTM is coupled BLref and an ATRd), and 
wherein the plurality of columns comprise a reference column (e.g., the BLref column), the reference column comprising a subset of magnetoresistive devices of the plurality of magnetoresistive devices (e.g., DTM1 and DTM2) and a subset of select devices of the plurality of select devices (e.g., ATRd1 and ATRd2), the subset of magnetoresistive devices comprising an entirety of magnetoresistive devices in the reference column of the array (DTM1 and DTM2 comprise the entirety of the BLref column of the sub-array) and the subset of select devices comprising an entirety of select devices in the reference column of the array (ATRd1 and ATRd2 comprise the an entirety of the BLrerf column of the sub-array), each of the subset of magnetoresistive devices (DTM1 and DTM2 in Fig. 11; also, with reference to Figs. 16 and 24) being coupled between the reference bit line (BLref) and a bridge element (e.g., BB in Annotated Fig. 11 above), the bridge element being connected across the subset of magnetoresistive devices and the subset of select devices (BB is connected across DTM1 and DTM2, and across ATRd1 and ATRd2), the bridge element being directly connected to the subset of magnetoresistive devices in the reference column and the subset of select devices in the reference column (BB is directly connected to DTM1 and DTM2 and to ATRd1 and ATRd2) at junctions between the subset of magnetoresistive devices in the reference column and the subset of select devices in the reference column (at the junctions between DTM1 and ATRd1 and between DTM2 and ATRd2).


Response to Arguments
Applicant’s arguments in Remarks, filed 23 June 2022, have been considered.
First, the applicant’s argues in the middle of page 9 of Remarks that:
the claimed bridge element/conductive element would not be obvious in view of Tanizaki as FIGs. 11 and 12 of Tanizaki illustrate two different embodiments (see paragraphs [0050] and [0051] of Tanizaki) and Applicant submits that there is no suggestion in Tanizaki that the alleged bridge element/conductive element could be configured in a manner different than shown in those figures.

In response, the examiner disagrees.  Upon further consideration of the disclosure of Tanizaki as a whole, claim 1 as amended has been rejected under 35 USC 103.  
As explained in the 103 rejection of claim 1 above, Tanizaki teaches an embodiment in Fig. 21 in which two dummy cell units (DMCU’s) are connected together by a bridge/conductive element.  Tanizaki in Fig. 12 teaches a variation of the embodiment in Fig. 12 in which all DMCU’s in a reference column are now connected together. 
Tanizaki further teaches another similar embodiment in Figs. 11, 16 and 24 (similar to the embodiment in Fig. 21) in which two DMCU’s are connected together by a bridge/conductive element.  Tanizaki then teaches that “[t]he group, however, is not limited to include two dummy cell units DMCUs [in Fig. 11], and the structure is also applicable to form a dummy cell with a prescribed plural number provided as a group” (paragraph [0133], emphases added), thus suggesting other plural number of DMCU’s in Fig. 11 may be connected together.  
Therefore, in view of the above teachings and suggestions of Tanizaki, one of ordinary skill in the art would readily consider connecting together all the DMCU’s in the reference column in Fig. 11 as an obvious variation of the DMCU configuration in Figs. 11, 16 and 24 (similar to Fig. 12 as a variation of Fig. 21), in order to reduce a layout area of dummy cell DMC (e.g., paragraphs [0134] and [0138] of Tanizaki).  

In addition, in response to the applicant’s argument(s) (on page 8 through the top of page 9 of Remarks) with respect to claims 1 and 14 as amended and with reference to Figs. 11 and 12 of Tanizaki, upon further consideration and re-mapping of the claim limitations based on an alternative interpretation of the claim term “array” as a sub-array within a larger array 10 in Fig. 11 of Tanizaki (given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), at least claim 1 has also been rejected under 35 USC 102.  See the above 102 rejection of claim 1 for more details.

One suggestion to overcome the above rejections is to further include the details of the “return bitlines” 607 in Fig. 6 of the present application that are selected among the bitlines of the array via the corresponding column selection circuitry 608.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824